Order
PER CURIAM.
Jerry J. Owens (Appellant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief. In his motion, Appellant alleged that his trial counsel was ineffective for failing to timely file a motion for new trial and therefore failing to properly preserve the issues for appeal. Appellant also alleged that his appellate counsel was ineffective for failing to raise a “sub-component” of the issue of the volun-tariness of his confession on appeal. After an evidentiary hearing, the motion court found that neither trial counsel’s nor appellate counsel’s alleged failures amounted to ineffective assistance of counsel.
Affirmed. Rule 84.16(b).